Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Terminal Disclaimer
The terminal disclaimer filed on 1/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,343,286 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claims 1, 3-7, 9-19, and 23-28 are allowable.  The restriction requirement between product and process of use, as set forth in the Office action mailed on 7/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 7/14/2021 is withdrawn.  Claims 20-22, directed to a method of using the system of claim 1, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Yamashita (US 9,266,675 B2) is considered to be the closest prior art to the instant invention.  Yamashita does not teach—and it would not have been obvious to modify Yamashita with—the combination of a delivery robot, a loading robot, and a shuffle robot comprising an actuator for lifting an item as specifically claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652